Roosevelt, J.
This is a bill in equity to compel the specific performance of an agreement to give a chattel mortgage. The plaintiff alleges that instead of giving the mortgage as promised, the defendants Griffith and Brown had confessed a fraudulent judgment in favor of Moody and Ketch um, and that by means of an execution on the judgment, G. and B., *40M. and K. were endeavoring to dispose of the property, and thus defeat the plaintiff’s rights.
The defendants move to strike out several parts of the complaint as irrelevant and redundant.
I. It is contended first, that it is bad pleading to aver that an agent did the act instead of averring that it was done by his principal. The Code requires facts to be stated, not fiction; “ the facts of the case,” and not the mere legal conclusions. Such a statement therefore as that adopted by the plaintiff is not only admissible but necessary. At the same time I see no objection to the plaintiff’s stating in addition to the fact what he considers to be its legal effect. Such a statement may or may not be an “ unnecessary repetition” according to circumstances.
II. ¡Next, as to the allegations of fraud. These are the necessary bases for relief against the judgment and execution devised by the defendants to defeat the creditors. The plaintiff perhaps has rung the changes on them rather too-frequently. No particular injury however, it seems to me can result from the few additional words. The complaint, as a pleading, compared with a majority of those which have come under the eye of the court, is remarkably concise. Although full, it is not overflowing—or if so at all but very slightly—not more than what the court may properly overlook. The Code indeed upon this point is imperative, making it the positive duty of the court to discard all nice objections, and to construe pleadings “ liberally with a view to substantial justice between the parties.”
This class of motions I may add is not to be encouraged. They involve generally a very great, and in most instances, a very fruitless consumption of time, to the prejudice of matters of substance and the delay of other suitors. Technical obstructions are not in harmony with the spirit of the age, either in the Old World or the New. Courts of justice now-a-days are expected to try cases and not pleadings. And provided the parties are reasonably notified in advance of what they are expected to meet on the trial, it is all that should be required of their adversaries, and all that is of any use in written preliminary statements. A good letter and *41good answer, were there no lawyers, would he the natural, as they are, in most instances, the best forms of pleading.
The defendant’s motion, except so far as it calls for the signatures of the alleged contract annexed to the complaint, must be denied.